Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a Final Office Action in response to communications received on 10/21/20.
Claims 2, 9 and 16 have been previously cancelled.
Claims 1, 4-5, 7-8, 11-12, 14-15 and 18-20 have been amended.
Therefore, Claims 1, 3-8, 10-15, 17-20 are now pending and have been addressed below.



Response to Amendment
	Applicant has amended Claims 1, 3-8, 10-15, 17-20 to overcome the 35 U.S.C 101 rejections. Examiner withdraws the 35 U.S.C. 101 rejections with respect to these and all depending claims unless otherwise indicated.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 10-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ali (US 2016/0162928) in view of Dignan et al. (US 8,494,973 B1), further in view of Baumgartner (US 2017/0149708 A1)

  As per claims 1, 8 and 15, Ali discloses a system comprising:
Ali discloses a memory to store profile data for one or more merchants (para [0185], [0194], claim 1 -"an advertiser selects one or more partner definition criteria. This declares the "Who I Am" of the advertiser"; "the partner definition criteria 2204 includes a type list selected as "Retailer" and "Portal," The partner definition criteria 2204 also includes an item catalog subset that includes "Digital Cameras," "Camcorders," and "MP3 Players" within an "Electronics” category", [0273] merchant website profile contacting digital camera); and
Ali discloses a processing device (claim 1 ~ "A computer to store and interact with the review management system, a review management system having a database that is accessible over an electronic network;" See also [0088], a computer interacting with RMS over the network), operatively coupled to the memory, to:
Ali discloses responsive to receiving the indication, select a distribution parameter specified by a merchant system (para [0158], [0160], [0184] - "website administrator 52 selects website types for the website. Examples of website types are Retailer, Classified Ads or Informational. The selectable website types can be added when configuring the review management system"; "WSICS may influence the prioritization and/or filtering of review content that will be distributed to the website, para [0354], [0358], [0415], Fig 5 and [0152] FIG. 5 includes a web document 90 that allows a WSA to enroll one or more websites in the review management system 10.  Web document 92 allows the WSA to specify website types for the website.  Web document 94 allows wherein the distribution parameter comprises a rule governing placement of a review among a plurality of online third party websites ([0154]-[0155], [0160] [0244] one or more business rules of the RMS 10 such as the types of data currently being distributed determine whether or not Ads will be distributed in the review management web document. [0254], [0257] selection processes can include for example review management system business rules [0259] The RMS 10 utilizes business rules or prioritization to eliminate Ads from the current ad pool if necessary. para [0354], [0358], [0415] - "RMS 10 may utilize one or more rules to weight each vote. For example, the RMS 10 may weight votes based on the vote’s OWS REP or OWS DR profile,” wherein a vote is interpreted as an event factor associated with a merchant, Fig 29 Target ICS matches, ad/message is distributed to WS 2, [0276] For example, if reviews for "Digital Cameras" are currently being distributed, then the Ad targeted for "Digital Cameras" may be distributed due to targeting.);
Ali discloses identify, based on the distribution parameter and review associated with location of merchant, a first online third party website of the plurality of online third party websites (para [0085]-[0086], [0088] - "there may be external systems or locations not specifically identified in this document that receive content distributed from the RMS 10. As described herein, such locations or systems are referred to as distribution destination”; "an external entity is a party that interacts or has a relevancy with RMS. Examples of external entities are a website, a user, an advertiser and a provider (e.g., a manufacturer, a service provider, etc.) enrolled in the RMS", [0100]-[0101] the user 26 is able to view real-time review data through the website web document 18 via the web client 28.  The user 26 can also add and manage content and other interactions with the review management system 10 via member websites, such as website 14, and other web-interfaces including direct access to the review management system 10., Fig 39 review 2 is prioritized at WS1 and [0347]); and
Ali does not teach detect a condition associated with a client device, wherein the condition indicates the client device is associated with a location of a merchant; responsive to detecting the condition, select a distribution parameter; a rule governing placement of a review the location of the merchant among a plurality of online third party websites,  extract, from the plurality of online third party websites, a set of review statistics associated with the location of the merchant; identifying based on the review statistics associated with the location of merchant, the first online third party website; Ali, however discloses reviews from various sources ([0100] the review management system 10 can allow websites (e.g., website 14) to share, disseminate and contribute review content by utilizing a central application that implements review and ratings functionality.)
Dignan teaches detect a condition associated with a client device, wherein the condition indicates the client device is associated with a location of a merchant (Col 2 lines 59-62 client device associated with Bob’s juice company, Col 3 lines 18-20 social networking sites 120 and 122 include Twitter and Foursquare.  Social networking sites 120-122 allow users to take actions such as "checking in" to locations (detect condition)); responsive to detecting the condition, select a distribution parameter (col 15 lines 15-20, 25-30 determine the target distributions used by review request engine); wherein the distribution parameter comprises a rule governing placement of a review the location of the merchant among a plurality of online third party websites (Col 15 lines 60-67 it is determined that approximately 30% of Mary's reviews appear on site 110, approximately 30% appear on site 112, and 40% of Mary's reviews appear elsewhere (2102). Suppose a target distribution (rule) for a dry cleaning business is: 70% site 110, 10% site 112, and 20% remainder., Col 16 lines 1-5); extract, from the plurality of online third party websites, a set of review statistics associated with the location of the merchant (Fig 17 # 1704 and Col 14 lines 31-36 Interface 1700 shows data obtained from platform 102 by social sites such as sites 120-122 (online third party websites. Various reset filters such as review statistics for foursquare or twitter activity showing 42 tweets for business during time period); identifying based on the review statistics associated with the location of merchant, the first online third party website (Fig 18 # 1804 websites such as insider page, yahoo local selected for review, Fig 21 # 2102-2106 provide site that should be targeted for review based on adjusted distribution, Col 15 lines 52-67, Col 16 lines 20-30, Col 19 lines 45-50 users with Gmail address  likely to write review on google places); transmit a redirection container to client device (Col 20 lines 61-66 the message can 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included detect a condition associated with a client device, wherein the condition indicates the client device is associated with a location of a merchant; responsive to detecting the condition, select a distribution parameter; a rule governing placement of a review the location of the merchant among a plurality of online third party websites; extract, from the plurality of online third party websites, a set of review statistics associated with the location of the merchant; identifying based on the review statistics associated with the location of merchant, the first online third party website as disclosed by Dignan in the system disclosed by Ali, for the motivation of providing a method of determining, on behalf of the entity, that the existing distribution should be adjusted and providing an indication of at least one review site on which the placement of at least one additional review should be targeted (Abstract lines 1-5 Dignan)
Ali discloses cause the first online third party website to transmit a reviewing object to the client device for posting the online review of the location of the merchant (para [0080]-[0090], [0101], [0121]~[0122], [0363] - "the user 26 is able to view real-time review data through the website web document 18 via the web client 28. The user 26 can also add and manage content and other interactions with the review management system 10 via member websites"; "the web client (WC) sends a web request to RMS and RMS may access the target URL of the advertisement of the AHL and send a redirect command to the WC so that the target URL is accessed by the WC for display of a ADVWD to the user"); the client device to be redirected the online site (para [0121], [0166], [0369], illustrating redirections of a user in a Review Management System to a different website upon clicking a hyperlink). However Ali/Dignan does not specifically teach determine a login history associated with the client device, wherein the login history indicates the client device is logged into a first online third party website; identify based on the login history of the client device, the first online third party website; transmit a redirection container to the client device; redirect, via the redirection container, the client device to the first online third party website for posting the online review of the location of the merchant.
Baumgartner teaches determine a login history associated with the client device, wherein the login history indicates the client device is logged into a first online third party website (Fig 3B # 376 check user logged in, [0056] determine whether the customer is already logged into Google.  If the customer is logged in, the application will direct the mobile device browser to the service providers "Google My Business" page. [0058] If the user IS logged in then: The script checks the database for the intended Gravity Form by ID, the script then loads the appropriate Gravity Form, [0061]the application checks to see if the user accessing the application is logged in);  identify based on the login history of the client device, the first online third party website (Fig 3B # 376, [0056] determine whether the customer is already logged into Google.  If the customer is logged in, the application will direct the mobile device browser to the service providers "Google My Business" page); transmit a redirection container to the client device ([0054] the application redirects the customer's mobile provide browser to the specific service provider's business page on the identified review platform's website., [0061] Process 390 moves to process block 380 where a review funnel is built (redirect container).  The review application at this point redirects the mobile device browser to a review website (e.g., Google Business).  Process 390 moves to process block 382 where the review application determines whether the user/customer is a subscriber to the review website if yes the process proceeds to process block 383 where the specific business' Google account associated with the service provider's business is loaded so that the user can leave a review regarding the service provider's products and/or services.). redirect, via the redirection container, the client device to the first online third party website for posting the online review of the location of the merchant ([0056] determine whether the customer is already logged into Google.  If the customer is logged in, the application will direct the mobile device browser to the service providers "Google My Business" page, [0061]The review application redirects the mobile device browser to a review website such as google business).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included transmit determine a login history associated with the client device, wherein the login history indicates the client device is logged into a first online third party website; identify based on the login history of the client device, the first online third party website; transmit a redirection container to the client device; redirect, via the redirection container, the client device to the first online third party website for posting the online review of the location of the merchant, as disclosed by Baumgartner in the system disclosed by Ali/Dignan, for the motivation of providing a method of redirecting the mobile device browser to load the service provider's specific website review page on the service provider's own website where the user/customer associated with the mobile device can leave a review.([0061] Baumgartner).
  As per claim 8, which is substantially similar to claim 1 above and therefore rejected using the same art and rationale set forth in the rejection above, Ali teaches a method comprising: receiving, by a processing device, an indication to generate an online review for a client device associated with a location of a merchant (para [0080]-[0090], [0122], [0363]); responsive to receiving the indication, determining, by the processing device, one or more weighted event factors associated with the merchant (para [0354], [U3bbj, ]U415J); selecting, by the processing device, one or more distribution parameters specified by a merchant system (para [0158], [0184]) based on the weighted event factors for the merchant (para [0354], [0358], [0415]); identifying, by the processing device, an online third party review site based on the distribution parameters (para [0085HQ0861, [00881); and causing, by the processing device, the online third party site to transmit a reviewing object to the client device for posting the online review' of the location of the merchant (para [0G80]-[0G90], [0101], [0121 ]-[0122], [0363]).
  As per claim 15, which is substantially similar to claim 1 above and therefore rejected using the same art and rationale set forth in the rejection above, Ali teaches a non-transitory computer-readable medium comprising instructions that, when executed by a processing device, cause the processing device to: receive, by the processing device, an indication to generate an online review for a client device associated with a location of a merchant (para [0080]-[0090], [0122], [0363]}; responsive to receiving the indication, determine one or more weighted event factors associated with the merchant (para [0354], [0358], [0415]}; select one or more distribution parameters specified by a merchant system (para [0158], [0184]} based on the weighted event factors for the merchant (para [0354], [0358], [0415]}; identify an online third party review site 

 As per claims 3, 10 and 17, Ali further teaches wherein the distribution parameters indicate a determined time period and number of electronic communications to transmit of the location during the determined time period (para [0163]-[0186], [0178H0179], [0210], indicating a predetermined time-period for distribution, i.e. on a nightly or hourly schedule; [0240], illustrating the number of electronic communications to transmit i.e. 3).

 As per claims 4, 11 and 18, Ali further teaches wherein the electronic communications comprise email communications (para [0109]-[0110], [0130]).

   As    per claims 5, 12 and 19,    Ali further teaches wherein the electronic communications comprise text communications (para [0109]-[0110], [0130], [0268]),

    As per claims 6 and 13, Ali further teaches wherein the processing device is further to determine (and further comprising determining) that the distribution parameter for the first online third party website meets a recency time indicator of reviews for the location associated with the merchant    (para [0093]-[0094, measuring elapsed time, [0202]-[0203], [0345] timeliness of review [0368], [0407] feedback information for), rating, comment, date, creating entity and OWS. [0415]-[0427], weighting for various parameters of the QS (quality score), which is calculated at some time interval, hourly or upon request, [0378]).

   As per claims 7, 14 and 20, Ali further teaches wherein the processing device is further to:   
receive review data based on the redirection container that is posted by the client device for the location ([0138] The review management system 10 can also be extended to track user activity at websites. The system should be extended to determine activity such as when and where (from ; and update the distribution parameters based on the review data (para [0080]-[0090], [0101], [0121]-[0122], [0158], [0184], [0363], [0368] the current review management web document will be updated when a user interacts with a RHL. [0388]-[0369], “If a user clicks on an [Review Hyperlink] RHL, then the RHL will cause the web client to send a request to the RMS 10 and subsequently may cause a new review management web document to replace the current review management web document. However, not in all cases will a new review management web document be generated. In some cases, the current review management web document will be updated when a user interacts with a RHL. A corresponding flow occurs when a user interacts with a RHL wherein, when the flow is from a web client to the RMS 10, a review management web document is returned to a web client,” which the Examiner interprets as updating distribution parameters based on review data to identify the online review site).
Further, Dignan teaches receive review data based on the redirection container that is posted by the client device for the location (Col 15 lines 60-67 it is determined that approximately 30% of Mary's reviews appear on site 110, approximately 30% appear on site 112, and 40% of Mary's reviews appear elsewhere (2102)); update the distribution parameters based on the review data (Col 15 lines 60-67, Col 16 lines 1-5, 18-22 Suppose a target distribution for a dry cleaning business is: 70% site 110, 10% site 112, and 20% remainder.  Mary's review distribution is significantly different from the target, and so, at 2104 a determination is made that adjustments (update) to the distribution should be sought. After a few weeks of requesting reviews (e.g., using process 2100), the review distribution for Mary's Dry Cleaning is 68% site 110, 12% site 112, and 20% remainder (2102))

 

Response to Arguments
s have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

New limitations have been address in 103 rejection above. Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Conclusion

22.    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Murphy (US 2016/0267505)- a web-based online customer experience and survey management and monitoring system, see [0060], where users are redirected to a different webpage if the review is negative
Jackson (US 9,418370) teaches detect a condition associated with a client device, wherein the condition indicates the client device is associated with a location of a merchant (Fig 2 # 202 receive location data of a device, Col 3 lines 61-66 user location data including user check-in to a location); determine a login history associated with the client device, wherein the login history indicates the client device is logged into a first online third party website (Col 4 lines 42-50 the user may sign in to their single account in the unified sign-in system and access various services and applications such as email, web bookmarks, photo sharing applications, search history, review pages, check-in services, or mobile payment services.
Stibel et al. (US 2013/0103600 A1) teaches extract, from the plurality of online third party websites, a set of review statistics associated with the location of the merchant ([0095] Text based reviews and comments obtained from sites such as www.yelp.com and www.citysearch.com are examples of qualitative data.  Accordingly, the data analyzer 610 identifies such text based reviews and classifies them as qualitative credibility data.  The data ;

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779.  The examiner can normally be reached on 7:30 - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SANGEETA BAHL/Primary Examiner, Art Unit 3629